Argued April 28, 1925.
This appeal is from judgment on a verdict in an action of slander. The words, uttered in the presence of another, imputed want of chastity to the plaintiff. In the statement of claim as originally filed, the words complained of were laid in the third person and in *Page 29 
English. That statement was amended, giving the words in the second person and in a foreign language with their alleged English equivalent. There Was testimony that they were so uttered and understood. The case was submitted to the jury in a charge of which the appellant does not complain. The verdict established the facts as alleged by plaintiff.
Appellant complains that the amendment was permitted after the statute of limitations had run: Stoner v. Erisman, 206 Pa. 600, is against him. He also complains that a verdict was not directed for him; the dispute in the facts had to be settled by the jury. He also relies on the fact that the case was not at issue when it was tried, because he had filed no plea; in Noble v. Erwin,50 Pa. Super. 72, we held that it was too late to raise that objection after going to trial.
Judgment affirmed.